      Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 1 of 15



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

STEPHEN SULLIVAN, WHITE OAK FUND LP,
CALIFORNIA STATE TEACHERS’ RETIREMENT
SYSTEM, SONTERRA CAPITAL MASTER FUND,          Docket No. 13-cv-02811 (PKC)
LTD., FRONTPOINT PARTNERS TRADING
FUND, L.P., AND FRONTPOINT AUSTRALIAN
OPPORTUNITIES TRUST on behalf of themselves
and all others similarly situated,
                                 Plaintiffs,

                  - against -

BARCLAYS PLC, BARCLAYS BANK PLC, BARCLAYS
CAPITAL INC., BNP PARIBAS S.A., CITIGROUP,
INC., CITIBANK, N.A., COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK
B.A., CRÉDIT AGRICOLE S.A., CRÉDIT AGRICOLE
CIB, DEUTSCHE BANK AG, DB GROUP SERVICES
UK LIMITED, HSBC HOLDINGS PLC, HSBC BANK
PLC, ICAP PLC, ICAP EUROPE LIMITED, J.P.
MORGAN CHASE & CO., JPMORGAN CHASE
BANK, N.A., THE ROYAL BANK OF SCOTLAND
PLC, SOCIÉTÉ GÉNÉRALE SA, UBS AG AND JOHN
DOE NOS. 1-50,
                         Defendants.




    DECLARATION OF VINCENT BRIGANTI AND CHRISTOPHER LOVELL




                                       

                Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 2 of 15



              Vincent Briganti and Christopher Lovell, pursuant to 28 U.S.C. §1746, hereby declare as

follows:

              1.             We, Vincent Briganti and Christopher Lovell, are members of the Bar of this Court

and, respectively, are a shareholder with the law firm Lowey Dannenberg, P.C. (“Lowey

Dannenberg”) and a partner with the law firm Lovell Stewart Halebian Jacobson LLP (“Lovell

Stewart” and with Lowey Dannenberg, “Interim Lead Counsel”). We submit this Joint Declaration

in support of Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement with

Defendants Citigroup Inc. and Citibank, N.A. (collectively, “Citi”) and JPMorgan Chase & Co. and

JPMorgan Chase Bank, N.A. (collectively, “JPMorgan” and, collectively with Citi, the “Settling

Defendants”), Scheduling Hearing for Final Approval Thereof and Approval of the Proposed Form

and Program of Notice to the Settlement Class. We have personal knowledge of the matters set

forth herein involving our respective firms, based on our active supervision of and participation in

the prosecution and settlement of the claims asserted in this Action.

              2.             A true and correct copy of the Stipulation and Agreement of Settlement between

Plaintiffs, JPMorgan and Citi dated November 21, 2018 (the “Settlement Agreement” or

“Agreement”), is attached as Exhibit 1.1

              3.             Attached hereto as Exhibit 2 is a true and correct copy of the Affidavit of Linda V.

Young, dated November 21, 2018.

              4.             Attached hereto as Exhibit 3 is a true and correct copy of the Proposed Mailed

Notice.

              5.             Attached hereto as Exhibit 4 is a true and correct copy of the Proposed Publication

Notice.




1
    Capitalized terms have the same meaning as in the Settlement Agreement.
                                                               2

                Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 3 of 15



              6.             Attached hereto as Exhibit 5 is a true and correct copy of the Proof of Claim and

Release form.

              7.             Attached hereto as Exhibit 6 is Lowey Dannenberg’s Firm Resume.

              8.             Attached hereto as Exhibit 7 is Lovell Stewart’s Firm Resume.

              9.             Experience. Interim Lead Counsel are experienced in prosecuting claims under the

Commodity Exchange Act (“CEA”), 7 U.S.C. §§ 1 et seq., Sherman Antitrust Act, 15 U.S.C. §§ 1 et

seq., and Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et seq.

See Exhibits 6-7. Interim Lead Counsel’s experience includes obtaining, as court-appointed lead or

co-lead counsel or individual plaintiff’s counsel, what at the time were the first, second, third, and

fourth largest class action recoveries ever under the Commodity Exchange Act.2

              10.            Mr. Briganti has nearly twenty years of experience in successfully developing and

leading the prosecution of federal commodity manipulation, antitrust, and securities litigation

matters. Currently, Lowey Dannenberg serves as court-appointed class counsel in multiple cases

alleging anticompetitive conduct and manipulation of the world’s most important financial

benchmarks, including among others the London Interbank Offered Rate (“LIBOR”) for the

Japanese Yen (“Yen-LIBOR”) and the Tokyo Interbank Offered Rate (“Euroyen TIBOR”) (Laydon

v. Mizuho Bank, Ltd., No. 12-cv-3419 (S.D.N.Y.) & Sonterra Capital Master Fund Ltd. et al v. UBS AG et

al, No. 15-cv-5844 (S.D.N.Y.), Swiss Franc LIBOR (Sonterra Capital Master Find Ltd. et al. v. Credit

Suisse Group AG et al., Case No. 15-cv-871 (SHS) (S.D.N.Y.)), and the London Silver Fixing (In re:

London Silver Fixing Ltd., Antitrust Litigation, Case No. 14-md-2573 (VEC) (S.D.N.Y.).




2
  See In re Sumitomo Copper Litigation, Master File No. 96 CV 4854 (S.D.N.Y.) (Pollack, J.) ($149
million settlement); Hershey v. Pacific Investment Management Corp., Case No. 05-C-4681 (RAG) (N.D.
Ill.) ($118.75 million settlement); In re Natural Gas Commodity Litigation, Master File No. 03 CV 6186
(S.D.N.Y.) (Marrero, J.) ($101 million settlement); and In re Amaranth Natural Gas Commodities
Litigation, Master File No. 07 Civ. 6377 (S.D.N.Y) (Scheindlin, J.) ($77.1 million settlement).
                                                               3

        Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 4 of 15



        11.     Mr. Lovell has more than 40 years of experience with antitrust and commodity

futures claims. Mr. Lovell founded and has been the Senior Partner at Lovell Stewart. Lovell

Stewart and its predecessors (“the Firm”) have obtained as Court appointed Lead Counsel or Co-

Lead Counsel, what were at the times the largest class action recoveries under three federal statutes,

two of which (the antitrust laws and commodity laws) are the primary statutes at issue here. See Ex.

7. The Firm has successfully tried antitrust and derivatives claims, and recovered billions of dollars

for the benefit of its clients or class members during the Firm’s history. Id.

        12.     Well-Informed. Before reaching the Agreement, Interim Lead Counsel was well-

informed regarding the strengths and weaknesses of Plaintiffs’ claims. Lowey Dannenberg and

Lovell Stewart extensively reviewed and analyzed the following documents and information: (i)

government settlements, including plea, non-prosecution and deferred prosecution agreements; (ii)

publicly available information relating to the conduct alleged in Plaintiffs’ complaints; (iii) ACPERA

and settlement cooperation from Barclays plc, Barclays Bank plc, and Barclays Capital, Inc.

(collectively, “Barclays”) in this Action, and settlement cooperation from HSBC Holdings plc and

HSBC Bank plc (collectively, “HSBC”) and Deutsche Bank AG and DB Group Services (UK) Ltd.

(collectively, “Deutsche Bank”) in this Action; (iv) expert and industry research regarding Euribor

and Euribor-Based Derivatives futures and over-the-counter markets; and (v) prior decisions of this

Court and others deciding similar issues. In addition, Interim Lead Counsel: (a) conducted an

extensive investigation into the facts and legal issues in this Action; (b) engaged in extensive

negotiations with Citi and JPMorgan, including three separate mediation sessions; and (c) took many

other steps to research and analyze the strengths and weaknesses of the claims, including ongoing

consultations with a leading commodity manipulation consulting expert.

        13.     Procedural History. On February 12, 2013, Plaintiff Stephen Sullivan filed the first

class action complaint in this Action in the United States District Court for the Northern District of


                                                    4

                Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 5 of 15



Illinois captioned Sullivan v. Barclays PLC et al., 13-cv-1159 (N.D. Ill.), individually and on behalf of a

proposed class of U.S. investors who purchased or sold a NYSE Euronext LIFFE Euro Interbank

Offered Rate futures contract (“Euribor futures contracts”) during the period of at least June 1,

2005 through at least June 30, 2010. The complaint alleged violations of the Sherman Antitrust Act,

15 U.S.C. § 1, and common law arising from the alleged manipulation by Defendants of Euribor and

the prices of Euribor futures contracts.

              14.            On April 25, 2013, the Honorable Milton I. Shadur ordered that the Action be

transferred to the U.S. District Court for the Southern District of New York (“S.D.N.Y.”). On April

29, 2013, the Action was transferred to the S.D.N.Y. and assigned to the Honorable P. Kevin Castel.

              15.            On November 2, 2013, Plaintiffs filed their Amended Class Action Complaint. ECF

No. 75. On May 2, 2014, Plaintiffs filed their Second Amended Class Action Complaint (“SAC”).

ECF Nos. 109, 113.

              16.            On September 11, 2014, the Court granted the motion of the United States

Department of Justice, Fraud Section of the Criminal Division and the Antitrust Division, to

intervene in this Action and its request for a stay of discovery until May 12, 2015. ECF No. 136.

              17.            On October 3, 2014, Plaintiffs filed their Third Amended Class Action Complaint

(“TAC”). ECF No. 139. The TAC added additional named Plaintiffs, including the California State

Teachers’ Retirement System.

              18.            On August 13, 2015, Plaintiffs filed their Fourth Amended Class Action Complaint

(“FAC”). 3 ECF No. 174. In the FAC, Plaintiffs made additional detailed allegations of


3
  The FAC asserts eleven claims against Citi, JPMorgan, and nine other banks and an interdealer
broker: (i) a conspiracy to restrain competition in and to fix the prices of Euribor-based derivatives in
violation of Section 1 of the Sherman Act, 15 U.S.C. § 1; (ii) price fixing in violation of Section 1 of
the Sherman Act, 15 U.S.C. § 1; (iii) bid rigging in violation of Section 1 of the Sherman Act, 15 U.S.C.
§ 1; (iv) concerted refusal to deal in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1; (v) the
manipulation of Euribor and the prices of Euribor-based derivatives, in violation of the Commodity


                                                               5

                Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 6 of 15



conspiratorial manipulation of Euribor and Euribor Products. See, e.g., FAC, Appendix A and

Appendix B. In particular, the FAC alleges that Defendants employed multiple means to manipulate

Euribor and the prices of Euribor-based derivatives during the Class Period, including:

      x        Coordinating false Euribor submissions: Defendants organized and influenced
brokers and banks to cause Euribor panel members and affiliates to submit interest rate quotes to
Thomson Reuters that did not reflect the cost of borrowing Euros in the inter-bank money market.
FAC, Part II.A;

       x       “Pushing Cash”: Defendants intentionally borrowed or loaned Euros at above or
below prevailing market rates to manipulate the cost of borrowing funds in the inter-bank money
market, above or below competitive levels in order to manipulate the Euribor submissions. FAC,
Part II.B;

       x       “Spoofing”: Defendants transmitted false bids and offers for money market
instruments through, e.g., inter-dealer brokers, in order to change the perception of the cost of
borrowing Euros in the inter-bank money, and directly manipulate Euribor. FAC, Part II.C;

       x        Using Derivatives Traders As Submitters: Certain Defendants caused their
derivative traders, who had a profit interest in obtaining lower or higher Euribor submissions, to act
as the bank’s Euribor submitter and thereby, to maximize the correspondence between the actual
Euribor submission and the financial profit interest of the bank. FAC, Part II.A.2-3, Part E.

       x        Agreeing on Where to Price Euribor-based Derivatives: Defendants consulted
with one another to determine a mutually beneficial price level before issuing quotes to other market
participants and directly manipulate Euribor-based derivatives prices. FAC, Part III.A;

       x        Rigging Bids for Euribor-based Derivatives: Defendants intentionally submitted
price quotes worse than their supposed competitors to guarantee a trade with another Defendant at
a higher price and cause non-competitive prices of Euribor-based derivatives. FAC, Part III.B;

       x        Coordinating Pricing “Runs” Sent to Clients: Defendants made sure to match
prices for multiple Euribor-based derivatives with those other Defendants sent and thereby cause
non-competitive prices for Euribor based derivatives. FAC, Part III.C;


Exchange Act (“CEA”), 7 U.S.C. §§ 1, et seq.; (vi) vicarious liability for manipulation of Euribor and
prices of Euribor-based derivatives, in violation of Section 2(a)(1) of the CEA, 7 U.S.C. § 2(a)(1); (vii)
aiding and abetting the manipulation of Euribor and the prices of Euribor-based derivatives, in
violation of Section 22(a)(1) of the CEA, 7 U.S.C. § 25(a)(1); (viii) racketeering by engaging in wire
fraud to transmit false Euribor submissions, in violation of the Racketeer Influenced and Corrupt
Organizations Act (“RICO”), 18 U.S.C. §§ 1961, et seq.; (ix) conspiracy to violate RICO, in violation
of 18 U.S.C. § 1962(d); (x) unjust enrichment; and (xi) breach of the implied covenant of good faith
and fair dealing.

                                                               6

         Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 7 of 15



       x       Refusing to Deal with Certain Market Participants: Various Defendants agreed
to show “no interest” or not issue price quotes below a certain level and thereby manipulate the
price of Euribor-based derivatives. FAC, Part III.D;

        x       Sharing Non-Public, Proprietary Information: Various Defendants included the
names of their clients, the pricing curves used by their bank to value their Euribor-based derivatives,
their trading positions, and overall contents of their portfolio. FAC, Part III.E; and

       x       Trading with Co-Conspirators at Below Market Rates: Defendants reserved
special “members only” pricing for the other Defendants and their affiliates that was unavailable to
other market participants. FAC, Part III.F.

        19.     On December 15, 2015, the Court issued an order preliminarily approving Plaintiffs’

settlement with Barclays plc, Barclays Bank plc and Barclays Capital Inc. (“Barclays”). ECF No. 234

(preliminarily approving $94 million Barclays settlement).

        20.     On January 18, 2017, the Court preliminarily approved Plaintiffs’ settlement with

HSBC Holdings plc, and HSBC Bank plc. (“HSBC”). ECF No. 279 (preliminarily approving $45

million HSBC settlement).

        21.     On February 21, 2017, the Court granted in part and denied in part Defendants’

motion to dismiss the Fourth Amended Complaint (“FAC”), dismissing Plaintiffs’ claims against

Coöperatieve Rabobank U.A. (f/k/a Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.), Crédit

Agricole S.A., Crédit Agricole CIB, ICAP plc, ICAP Europe Limited, The Royal Bank of Scotland

plc, Société Générale SA, and UBS AG (the “Dismissed Defendants”) for lack of personal

jurisdiction, and sustaining CalSTRS’s and FrontPoint Australian’s Sherman Act claim for restraint

of trade and certain of CalSTRS’s state law claims. ECF No. 286 (the “February 21 Order”). The

Court also dismissed Plaintiffs Sullivan, White Oak Fund LP, Sonterra Capital Master Fund, Ltd.,

and FrontPoint Partners Trading Fund, L.P.’s Sherman Act claims, holding that these four Plaintiffs

are not efficient enforcers of the antitrust laws. Id.




                                                     7

        Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 8 of 15



       22.     On March 3, 2017, Plaintiffs requested permission to file a motion for leave to

amend the FAC to cure the jurisdictional deficiencies identified in the February 21 Order. ECF No.

290.

       23.     On March 7, 2017, Citi and JPMorgan filed a motion for clarification, or, in the

alternative, reconsideration of the February 21 Order. ECF Nos. 291-92.

       24.     On March 7, 2017, the Court granted Plaintiffs permission to file a motion to amend

the FAC. ECF No. 294.

       25.     On March 17, 2017, Plaintiffs filed their motion to amend the FAC, along with their

Proposed Fifth Amended Class Action Complaint. ECF Nos. 299, 301.

       26.     On March 21, 2017, Plaintiffs filed their opposition to Citi and JPMorgan’s motion

for clarification, or, in the alternative, reconsideration of the February 21 Order. ECF No. 302.

       27.     Citi and JPMorgan filed their reply memorandum of law in support of their motion

on March 28, 2017. ECF No. 303.

       28.      On March 31, 2017, the Dismissed Defendants filed their memorandum of law and

three declarations in opposition to Plaintiffs’ motion to amend the FAC. ECF Nos. 308-311.

       29.     On April 3, 2017, Plaintiffs and HSBC filed a Joint Motion for Issuance of a Request

for Judicial Assistance, Appointment of Commissioner and Direction of Submission of Hague

Convention Application. ECF No. 315. On April 7, 2017, the Court entered an order granting

Plaintiffs and HSBC’s joint motion. ECF No. 331.

       30.     On April 7, 2017, Citi and JPMorgan each filed an answer to the FAC. ECF Nos.

324-325.

       31.     On April 7, 2017, Plaintiffs filed their reply memorandum of law and the Declaration

of Glenn Hosokawa in support of their motion to amend the FAC. ECF Nos. 333-34.




                                                  8

        Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 9 of 15



       32.     On April 10, 2017, the Court held a case management conference and entered a

scheduling order. ECF No. 337.

       33.     On April 18, 2017, the Court granted Citi and JPMorgan’s motion for clarification

pursuant to Fed. R. Civ. P. 60(a), confirming that the February 21 Order dismissed Plaintiffs’ claims

based on exchange-traded Euribor Products in their entirety. ECF No. 339. Also, on April 18, 2017,

the Court denied Plaintiffs’ motion for leave to amend their complaint to add new jurisdictional

allegations against the Dismissed Defendants. ECF No. 340.

       34.     On July 6, 2017, the Court preliminarily approved Plaintiffs’ $170 million settlement

with Defendants Deutsche Bank AG and DB Group Services (UK) LTD (“Deutsche Bank”), and

scheduled hearing for final approval of Plaintiffs’ settlement with Deutsche Bank, HSBC and

Barclays. ECF No. 364.

       35.     On January 8, 2018, Plaintiffs moved for preliminary approval of their plan of

allocation for their settlements with Deutsche Bank, HSBC, and Barclays [ECF No. 381], which the

Court granted on February 16, 2018. ECF No. 392.

       36.     On March 23, 2018, Plaintiffs moved for final approval of their settlements with

Deutsche Bank, HSBC, and Barclays. ECF No. 399.

       37.     On April 12, 2018, the Court extended request for exclusion deadline in connection

with Plaintiffs’ Barclays, HSBC, and Deutsche Bank settlements. ECF No. 416.

       38.     On May 18, 2018, the Court granted final approval of Plaintiffs’ Barclays, HSBC, and

Deutsche Bank settlements, totaling $309 million (ECF No. 424), and Class Counsel’s motions for

attorneys’ fees and expenses. ECF Nos. 425-26. The Court also entered judgment dismissing

Barclays, HSBC, and Deutsche Bank from the case. ECF Nos. 427, 431.

       39.     Arm’s-Length. Negotiations leading to the Agreement were entirely non-collusive

and strictly arm’s-length. During the course of negotiations, Plaintiffs had the benefit of developing


                                                   9

        Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 10 of 15



information from various sources, including government settlements and orders related to Euribor

and other benchmarks, other public accounts of alleged manipulation involving Euribor, counsel’s

investigation into Plaintiffs’ claims, industry and expert analysis, ACPERA and settlement

cooperation from Barclays, settlement cooperation from HSBC and Deutsche Bank, and

information shared by Settling Defendants during the negotiations. We were involved in all aspects

of the settlement negotiations on behalf of Plaintiffs.

        40.     Settlement Negotiations. The negotiations with Citi began in 2015. Citi first

approached Plaintiffs regarding a potential settlement in May 2015. On June 4, 2015, Interim Lead

Counsel met with Citi’s counsel in Manhattan for preliminary settlement discussions. During this

meeting, Plaintiffs and Citi presented views on the factual and legal issues in the case and the

opportunities for settlement. This initial meeting did not result in a settlement.

        41.     Plaintiffs and Citi continued their dialogue over the next several months. During

these discussions, Citi answered questions Plaintiffs developed during their continuing investigation

into Citi’s alleged involvement in the Euribor manipulation. Plaintiffs described their analysis of the

developing case law in benchmark litigation actions, and how such law supported their arguments

concerning Citi’s potential liability and exposure. Citi repeatedly asserted that it was not liable for the

alleged misconduct. However, by October 1, 2016, the parties’ negotiations had stalled.

        42.     On April 28, 2017, Plaintiffs, Citi, and JPMorgan informed the Court of their

agreement to pursue private mediation pursuant to the Court’s April 10, 2017 Scheduling Order.

The parties selected nationally recognized mediator David Geronemus, Esq. to facilitate settlement

negotiations.

        43.     In August of 2017, Plaintiffs, Citi, and JPMorgan scheduled a mediation with Mr.

Geronemus for November 21, 2017.




                                                    10

        Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 11 of 15



        44.      On November 21, 2017, Mr. Geronemus held an in-person mediation session

between Plaintiffs, Citi, and JPMorgan. Brian J. Bartow, CalSTRS’ General Counsel and Chief

Compliance Officer, attended the mediation.

        45.      Over the course of this first mediation session, Interim Lead Counsel were well-

informed regarding the strengths and weaknesses of Plaintiffs’ claims. Among other sources of

information, Plaintiffs had the benefit of: (a) Lowey Dannenberg’s and Lovell Stewart’s extensive

factual and legal research regarding the best possible claims here, (b) ACPERA and settlement

cooperation from Barclays and settlement cooperation from HSBC and Deutsche Bank; (c)

government orders revealing various facts and findings, and (d) economic analyses concerning the

alleged Euribor manipulation.

        46.      After a full day of negotiations, this first mediation session ended in impasse. In the

weeks and months following the impasse, Mr. Geronemus continued engaging with the parties to

assess their interest in resuming mediation at a later date.

        47.      Plaintiffs, Citi and JPMorgan engaged in discovery prior to and following the

November 21, 2017 mediation session. Interim Lead Counsel analyzed the documents and

transactional data provided by Citi and JPMorgan in response to their documents requests. Plaintiffs

continued to work with their economics experts to understand the purported degree of deviation,

and the impact of such deviation, on Euribor and the prices of Euribor Products attributable to

Citi’s and JPMorgan’s (and other Defendants’) alleged conduct. Plaintiffs sought and received

responses to questions posed to Citi’s and JPMorgan’s corporate representatives. The various

information compiled through discovery supplemented their experts’ work and formed the basis of

Plaintiffs’ expert reports. Citi and JPM later deposed Plaintiffs’ experts on the contents and bases of

their reports.




                                                    11

        Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 12 of 15



       48.     Following the exchange of Citi and JPMorgan’s expert report, but before Citi and

JPMorgan’s expert was deposed, the parties met on July 11, 2018 for a second mediation session.

The parties held a third mediation session on July 12, 2018. Mr. Bartow traveled to attend both of

these mediation sessions.

       49.     In addition to the information they had at the first mediation session, Interim Lead

Counsel now had expert reports developed both by Plaintiffs and Settling Defendants, the benefit of

discovery from Citi and JPMorgan, and analysis of recent cases evaluating similar claims.

       50.     As the third mediation session concluded on July 12, 2018, the parties were still at a

substantial impasse. The parties agreed to continue negotiations on their own. Mr. Geronemus

agreed to make himself available if any additional assistance was needed.

       51.     Plaintiffs, Citi, and JPMorgan then resumed negotiating on Friday, July 13, 2018, and

these negotiations continued until 9:30 a.m. on Tuesday, July 17, 2018, when Plaintiffs, Citi, and

JPMorgan reached an agreement in principle to settle the case. The Settlement occurred minutes

before the start of Citi and JPMorgan’s economic expert’s deposition.

       52.     On October 4, 2018, counsel for Plaintiffs, Citi, and JPMorgan signed a Term Sheet

after several weeks of hard-fought negotiations on non-monetary settlement terms. The Term Sheet

set forth the terms on which the parties agreed, subject to the preparation of a full Settlement

Agreement, to settle Plaintiffs’ claims against Citi and JPMorgan. At the time the Term Sheet was

executed, Interim Lead Counsel were well-informed about the legal risks, factual uncertainties,

potential damages and other aspects of the strengths and weaknesses asserted herein. On October 5,

2018, the Parties reported to the Court that a settlement had been reached.

       53.     Following weeks of arm’s-length negotiations, consisting of teleconferences and the

exchanges of draft settlement terms, Interim Lead Counsel, on behalf of Plaintiffs, counsel for Citi,

and counsel for JPMorgan entered into the Agreement on November 21, 2018. The Settlement


                                                  12

        Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 13 of 15



Agreement was the culmination of arms-length, settlement negotiations that had extended over a

year.

        54.     The Agreement was not the product of collusion. Before any financial numbers were

discussed in the settlement negotiations and before any demand or counter-offer was ever made, we

were well informed about the legal risks, factual uncertainties, potential damages, and other aspects

of the strengths and weaknesses of the claims against Citi and JPMorgan.

        55.     The Agreement involves a structure and terms that are common in class action

settlements in this District.

        56.     The consideration that Citi and JPMorgan have agreed to pay is within the range of

that which may be found to be fair, reasonable, and adequate at final approval.

        57.     Interim Lead Counsel have strong reason to believe that there are at least hundreds

of geographically dispersed persons and entities that fall within the Settlement Class definition. This

belief is based on data from the Bank of International Settlements which shows that trillions of

dollars of Euribor-based interest rate swaps and forward rate agreements were traded within the

United States from 2005 through 2011. This belief is also based on data Lowey Dannenberg

received through a Freedom of Information Act (“FOIA”) request to the Commodity Futures

Trading Commission (“CFTC”) reflecting the total volume in NYSE LIFFE Euribor futures

contracts originating from LIFFE CONNECT Application Program Interfaces assigned to each of

LIFFE’s members in the United States from 2000 through 2012.

        58.     Lowey Dannenberg and Lovell Stewart have diligently represented the interests of

the Class in this litigation. They investigated and brought the case. They preserved the statute of

limitations. They performed all of the years’ work developing the 205-page Fourth Amended

Complaint, obtaining and reviewing discovery, preparing and analyzing the expert reports and

reaching the Settlement with Citi and JPMorgan.


                                                  13

        Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 14 of 15



       59.       Interim Lead Counsel plan to seek up to 19% of the Settlement Fund (or

$34,675,000) in attorneys’ fees. This amount is based on the agreement between Interim Lead

Counsel and Plaintiff CalSTRS that set a graduated fee schedule and limits attorneys’ fees in this

instance to 19% of the Settlement. Based on unaudited records, through October 2018, Plaintiffs’

Counsel had worked approximately 140,000 hours on this Action, with a resulting lodestar of

approximately $65,000,000. Interim Lead Counsel also anticipate seeking up to $1,300,000 as

reimbursement of costs and expenses incurred since March 1, 2018. Based on our unaudited data, a

significant portion of the requested reimbursement will involve discovery and expert costs estimated

at approximately $970,000 (with Lowey Dannenberg’s costs at approximately $440,000 and Lovell

Stewart’s costs at approximately $530,000). As done previously, if Plaintiffs’ Counsel’s expenses

exceed $1,300,000, we will nonetheless cap our reimbursement request. Interim Lead Counsel may

apply, at the time of any application for distribution to qualifying Settlement Class Members, for an

award from the Settlement Fund for reimbursement of costs and expenses incurred in connection

with the administration of the Settlement Agreement after the date of the Settlement Hearing.

Plaintiffs have not yet decided whether to seek an Incentive Award but have agreed to seek no more

than $400,000.


       We declare under penalty of perjury that the foregoing is true and correct.

Dated: December 14, 2018


                  /s/Vincent Briganti               __________________________________
                  Vincent Briganti                              Christopher Lovell




                                                  14

Case 1:13-cv-02811-PKC Document 452 Filed 12/14/18 Page 15 of 15
